 


 HR 3834 ENR: 9/11 Heroes Medal of Valor Act of 2017
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 3834 
 
AN ACT 
To provide that members of public safety agencies who died of 9/11-related health conditions are eligible for the Presidential 9/11 Heroes Medal of Valor, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the 9/11 Heroes Medal of Valor Act of 2017.  2.Members of public safety agencies who subsequently died of 9/11-related health conditions eligible for Presidential 9/11 Heroes Medal of ValorAn individual who was a public safety officer (as defined in section 5 of the Public Safety Officer Medal of Valor Act of 2001) who— 
(1)participated in the response at any point during the period beginning on September 11, 2001, and ending on July 31, 2002, to the terrorist attacks on the World Trade Center, the terrorist attack on the Pentagon, or the terrorist attack that resulted in the crash of the fourth airplane in Pennsylvania; and  (2)died as a result of such participation thereafter as a result of a WTC-related health condition (which term shall have the meaning given such term in section 3312 of the Public Health Service Act (42 U.S.C. 300mm–22) with respect to a WTC responder), shall be eligible for the 9/11 Heroes Medal of Valor referred to in subsection (a) of section 124 of the Consolidated Appropriations Act, 2005, in the same manner and to the same extent as any individual who is otherwise eligible under such section, except that no requirement under such section pertaining to the death of that individual shall apply. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
